Title: To Benjamin Franklin from Abigail Adams, 3 December 1784
From: Adams, Abigail
To: Franklin, Benjamin


				
					Auteuel December 3 1784
				
				Mrs Adams’es Respectfull Compliments to Dr Franklin, is much obliged to him for the oil he was so kind as to send her, and is very sorry that his indisposition deprived her of the Honour of his company to dinner. Mrs Adams takes the Liberty of recommending a Sedan Chair, by which the inconvenience arrising from a Carriage might be avoided—
			 
				Addressed: To / Honbll Dr Franklin / Passy
			